Case 1:20-cv-00152-MSM-PAS Document 59 Filed 09/15/21 Page 1 of 10 PageID #: 668




                                IN THE DISTRICT COURT
                          FOR THE DISTRICT OF RHODE ISLAND




  __________________________________________
                                            )
  SIMONE E. PHOENIX,                        )
                Plaintiff                   )
                                            )
              v.                            )          No. 1:20-cv-00152-MSM-PAS
                                            )
  DAY ONE, et al                            )
  __________________________________________)




                                MEMORANDUM AND ORDER

  Mary S. McElroy, United States District Judge.

        Plaintiff Simone E. Phoenix, a victim of domestic violence, went to the

  Providence Police Station on January 23, 2017, having been promised assistance with

  obtaining housing for herself and her eleven-year-old son. What she found, from

  members of the Providence Police Department (“PPD”) and two victim advocates

  operating out of the station, was, she alleges, an entirely different response. Instead

  of the welcome assistance, she claims she was assaulted by a half-dozen or so officers,

  wrestled to the ground, and kept handcuffed behind her back in a cell for several

  hours. Unfortunately for the plaintiff, the Court today is unable to do anything but

  grant summary judgment in favor of all those defendants who have moved for it.




                                                1
Case 1:20-cv-00152-MSM-PAS Document 59 Filed 09/15/21 Page 2 of 10 PageID #: 669




      A. Background and Procedural Posture

         The defendants are seven Providence police officers and the City of Providence

  (together the “municipal defendants”), Day One, 1 Deb Westgate-Silva (“Ms.

  Westgate-Silva”), 2 Family Service of Rhode Island (“FSRI”), 3 and Carla Cuellar (“Ms.

  Cuellar”). 4   The factual circumstances are detailed in a previous Report and

  Recommendation of Magistrate Patricia Sullivan (ECF No. 28) and are not recounted

  here except as necessary to explain the reasoning below.

         In brief, the plaintiff maintains that she was required to be interviewed by two

  victim advocates – Ms. Westgate-Silva and Ms. Cuellar – and during the interview

  told them she had experienced suicidal ideations some three years previously.

  According to her, she denied having current thoughts of suicide.         After several

  minutes, Ms. Phoenix called a halt to the interview and wanted to leave the station.

  The advocates, however, one of whom contends that Ms. Phoenix did admit to recent

  suicidal thoughts, apparently had relayed their concerns to the police. Thus, while

  Ms. Westgate-Silva told the plaintiff she was free to leave, the evidence could support

  an inference that Ms. Cuellar told the police that the plaintiff needed immediate

  treatment and directed them to “stop her, stop her” from leaving. Two officers then

  grabbed Ms. Phoenix’ arms and prevented her from entering the elevator in her



  1 Day One is a Rhode Island corporation that gives assistance to victims of domestic
  assault. (ECF No. 30, ¶ 11.)
  2 Ms. Westgate-Silva was at the time of the events an employee of Day One. (ECF

  No. 30 ¶ 9.)
  3 FSRI is a Rhode Island corporation which, the plaintiff alleged, is under contract to

  provide services to domestic violence victims. (ECF No. 30 ¶ 12).
  4 Ms. Cuellar was at the time of the events an employee of FSRI. (ECF No. 30 ¶ 10.)


                                                2
Case 1:20-cv-00152-MSM-PAS Document 59 Filed 09/15/21 Page 3 of 10 PageID #: 670




  attempt to leave the building. Encountering forcible resistance from her, the phalanx

  of police grew to five or six. She punched at least three of them, causing one of them

  to fall against a fire alarm and break the glass inside. They ultimately wrestled her

  to the floor, handcuffed her behind her back, and placed her in a cell where she was

  kept for at least three hours. (ECF No. 30 ¶¶ 2-6.) She was then charged with three

  counts of misdemeanor assault and one count of malicious damage to property. After

  several court appearances, the four misdemeanors were dismissed on March 30, 2020.

  (ECF No. 30 ¶ 7.)

         The municipal defendants, Day One and Ms. Westgate-Silva have all moved

  for summary judgment, making several arguments. 5 (ECF Nos. 44, 51.) While

  Federal Rule of Civil Procedure 56(b) allows such a motion to be made at any time,

  the plaintiff objects and, alternative to denying the motions, prays the Court to defer

  ruling until after factual discovery closes several months from now. (ECF Nos. 50,

  55.)   The defendants respond that the Court has before it immutable evidence

  favoring summary judgment and that no amount of future discovery will present a

  different factual landscape.

         As explained below, the Court agrees with three of the defendants’ bases for

  summary judgment. The plaintiff has made it clear she does not dispute any of the



  5 Neither FSRI nor Ms. Cuellar moved for summary judgment. They did, however,
  move to dismiss and the motion was granted in favor of FSRI. As a result of that
  Order and this one, Ms. Cuellar remains the only defendant in the action. While the
  reasoning of this Order would support the granting of a motion for summary
  judgment had she brought one, a court’s power to grant summary judgment sua
  sponte must be exercised with “great circumspection”. Stella v. Town of Tewksbury,
  4 F.3d 53, 55 (1st Cir. 1993).
                                                3
Case 1:20-cv-00152-MSM-PAS Document 59 Filed 09/15/21 Page 4 of 10 PageID #: 671




  facts upon which those arguments rest. The plaintiff’s positions are included in the

  analysis that follows. For these reasons, the Court DENIES the Motions to Defer

  (ECF Nos. 50, 55) and GRANTS the motions of the municipal defendants, Day One

  and Ms. Westgate-Silva for summary judgment on all counts. (ECF Nos. 44, 51).

     B. Standard of Review

        Summary judgment’s role in civil litigation is “to pierce the pleadings and to

  assess the proof in order to see whether there is a genuine need for trial.” Garside v.

  Osco Drug. Inc., 895 F.2d 46, 50 (1st Cir. 1990). Summary judgment can be granted

  when the pleadings, discovery on file admissions on file, together with affidavits, if

  any, show there is no genuine issue as to any material fact and the moving party is

  entitled to judgment as a matter of law. Id. at 49.      “A dispute is genuine if the

  evidence about the fact is such that a reasonable jury could resolve the point in the

  favor of the non-moving party. A fact is material if it carries with it the potential to

  affect the outcome of the suit under the applicable law.” Santiago–Ramos v.

  Centennial P.R. Wireless Corp., 217 F.3d 46, 52 (1st Cir. 2000) (quoting Sanchez v.

  Alvarado, 101 F.3d 223, 227 (1st Cir. 1996)).

        In ruling on a motion for summary judgment, the court must examine the

  record evidence “in the light most favorable to, and drawing all reasonable inferences

  in favor of, the non-moving party.” Feliciano de la Cruz v. El Conquistador Resort &

  Country Club, 218 F.3d 1, 5 (1st Cir. 2000) (citing Mulero–Rodriguez v. Ponte,

  Inc., 98 F.3d 670, 672 (1st Cir. 1996)). “[W]hen the facts support plausible but

  conflicting inferences on a pivotal issue in the case, the judge may not choose between



                                                  4
Case 1:20-cv-00152-MSM-PAS Document 59 Filed 09/15/21 Page 5 of 10 PageID #: 672




  those inferences at the summary judgment stage.” Coyne v. Taber Partners I, 53 F.3d

  454, 460 (1st Cir. 1995). Furthermore, “[s]ummary judgment is not appropriate

  merely because the facts offered by the moving party seem most plausible, or because

  the opponent is unlikely to prevail at trial. If the evidence presented ‘is subject to

  conflicting interpretations, or reasonable [people] might differ as to its significance,

  summary judgment is improper.’” Gannon v. Narragansett Elec. Co., 777 F. Supp.

  167, 169 (D.R.I. 1991) (quoting 10A Charles A. Wright, Arthur R. Miller & Mary K.

  Kane, Federal Practice & Procedure, § 2725, at 104 (1983)).

      C. Analysis

        1. Abuse of Process

        In granting the Motion to Dismiss filed by FSRI, the Court has already

  determined that the count of abuse of process is barred by the three-year statute of

  limitations, having accrued at the time the misdemeanor charges were lodged against

  Ms. Phoenix. For the reasons expressed in that Memorandum and Order, the Court

  GRANTS the motions for summary judgment brought by the municipal defendants,

  Day One and Ms. Westgate-Silva on this same basis as to Count III. 6




  6There is an alternate, and equally persuasive, basis for summary judgment. Abuse
  of process requires a showing that the process that was commenced was “perverted”
  to a purpose for which it was not intended. Fiorenzano v. Lima, 982 A.2d 585, 590
  (R.I. 2009). There is neither proof submitted nor even an allegation that the criminal
  proceedings were set in motion, or that the charges were prosecuted, with any motive
  other than their evident purpose to punish the plaintiff for allegedly criminal conduct.
  Because the Court has already set forth at some length its reasoning on the statute
  of limitations basis, there is no need to occupy its time with a detailed analysis of this
  point. Suffice it to say that the defendants are entitled to summary judgment with
  respect to count III.
                                                 5
Case 1:20-cv-00152-MSM-PAS Document 59 Filed 09/15/21 Page 6 of 10 PageID #: 673




        2. Malicious Prosecution

        While Count I of the Second Amended Complaint states a claim for

  constitutional malicious prosecution and Count II alleges common law malicious

  prosecution, both causes of action share certain elements and, therefore, both fail and

  require the Court to GRANT summary judgment in favor of the defendants. 7

              a. Favorable Termination of Prosecution

        The two causes of action share four elements: (i) that the defendant caused (ii)

  a criminal prosecution of the plaintiff (iii) without probable cause and with malice

  (iv) that terminated in a way favorable to the plaintiff. Hernandez-Cuevas v. Taylor,

  723 F.3d 91, 101-02 (1st Cir. 2013) (constitutional claim); Dyson v. City of Pawtucket,

  670 A.2d 233, 239 (R.I. 1996); Clyne v. Doyle, 740 A.2d 781, 782 (R.I. 1999) (common

  law claims). Favorable to the plaintiff means a disposition that at least “implie[s]

  innocence.” Jordan v. Town of Waldoboro, 943 F.3d 532, 545 (1st Cir. 2019) (dismissal

  because witness died did not imply innocence). This is true not only of the common

  law tort, but also of the constitutional malicious prosecution cause of action. Jones v.

  City of Boston, 135 Fed. Appx. 439, 440 (1st Cir. 2005).



  7 There are other, more complicated issues that the Court need not reach. Whether
  Day One and Ms. Westgate-Silva acted “under color of state law” is one of them. See
  Szekeres v. Schaeffer, 304 F. Supp. 2d 296, 298-99 (D. Conn. 2004) (finding a private,
  non-profit victim advocate to be not acting under color of state law when giving the
  police information that caused them to seize guns). Szekeres, though, relied on a
  factual record that was far more developed than this one about the circumstances and
  contract under which the advocate operated. Another issue is whether the police
  acted under a “community caretaking” function when restraining Ms. Phoenix.
  Interesting as that developing law may be, see, e.g., Caniglia v. Strom, ___ U.S. ___,
  141 S. Ct. 1596 (2021), a foray in that direction is wholly unnecessary.

                                                6
Case 1:20-cv-00152-MSM-PAS Document 59 Filed 09/15/21 Page 7 of 10 PageID #: 674




        All four charges were dismissed at the plaintiff’s fifth appearance in Rhode

  Island’s district court. That is agreed. To the extent there is a dispute, it is over the

  meaning of the dismissal and whether it constituted a favorable termination. The

  defendants rely on two historic documents, whose authenticity and accuracy the

  plaintiff does not dispute. First, the dismissal form recites that “[the State] dismisses

  … for the following reasons: ∆ has completed counseling.” (ECF 44, Exh. 2.) While

  there may be some ambiguity about the causal connection between the counseling

  and the dismissal, any ambiguity is resolved by the colloquy between court and

  prosecutor:

                 PROS: The City wants to submit into the record Your
                 Honor uh a dismissal Your Honor pursuant to Rule 48A as
                 the defendant has received the required mental health
                 counseling.”

  (ECF No. 44, Exh. B) (emphasis added).

        The only reasonable inference is that a deal was struck between the plaintiff

  and prosecution that rested on a quid pro quo of dismissal in return for counseling.

  Such a compromise is not a favorable termination. Jones, 135 Fed. Appx. at 440.

  That there is no other reasonable inference – and therefore no genuine issue of

  disputed fact precluding summary judgment – is borne out by the plaintiff’s

  explanation.     She contends that she acquiesced in order to avoid anticipated

  numerous further court appearances. She explains that even though she was already

  receiving counseling at the inception of the prosecution, she could have refused the

  dismissal or could, as she did, “[have] chose[n] to reduce the harm defendants had

  caused and save herself the emotional stress.” (ECF No. 44 at 11-12, ECF 50-1 at

                                                 7
Case 1:20-cv-00152-MSM-PAS Document 59 Filed 09/15/21 Page 8 of 10 PageID #: 675




  12.) Regardless of the predicament Ms. Phoenix found herself in, and regardless of

  whether she faced a Hobson’s choice of poor options, the choice she made was

  nonetheless a disposition that did not imply innocence and was therefore not

  favorable.

        There is no other reasonable way to interpret the proceedings, and for that

  reason, the defendants are entitled to summary judgment on Counts I and II.

               b. Probable Cause

        An essential element of both constitutional and common law malicious

  prosecution is the lack of probable cause to institute criminal proceedings.

                     (i) Vandalism

        The defendants maintain that there was probable cause to support a claim of

  vandalism when Ms. Phoenix struck an officer, “knocking him into the fire alarm box

  directly behind him on the wall” and causing the glass to break. (ECF No. 44 at 6.)

  Ms. Phoenix does not dispute the factual allegations. It is correct, as the defendants

  maintain, that vandalism is not a crime of specific intent. State v. Champa, 494 A.2d

  102, 105 (R.I. 1985). However, it does require willfulness, and willfulness means,

  under Rhode Island law, “[v]oluntary and intentional.” Berman v. Sitrin, 991 A.2d

  1038, 1052 (R.I. 2010). That might be the end of the matter, and require the Court

  to conclude that, on the undisputed facts there was no probable cause of vandalism.

  However, State v. Soler, 140 A.3d 755, 764 (R.I. 2016), a case with similar facts,

  established that accident is a matter of affirmative defense (while defendant was

  swinging his bat, ostensibly in self-defense, he happened to break several car



                                                8
Case 1:20-cv-00152-MSM-PAS Document 59 Filed 09/15/21 Page 9 of 10 PageID #: 676




  windows). As an affirmative defense, it placed the burden of proof squarely on the

  plaintiff and makes accident versus willfulness a matter of competing inferences.

        A more pragmatic conclusion, however, trumps this consideration. In order to

  prevail on her malicious prosecution claims, the plaintiff is required to show there

  was no probable cause of any criminal act justifying the prosecution. As explained

  below, there was, as a matter of law based on undisputed facts, sufficient probable

  cause to justify the arrest for multiple assaults. Whether there was a genuine issue

  of material fact about vandalism, therefore, is of no legal consequence here.

                      (ii) Assaults

        Ms. Phoenix does not contest that she struck three officers. 8 She maintains,

  however, that she was defending herself. The defendants are correct that in Rhode

  Island one may not resist an arrest even if it is an unlawful arrest. State v. Ramsdell,

  285 A.2d 399, 404 (R.I. 1971). One can, however, defend oneself if the police are using

  excessive force. Id. Normally, the existence of a genuine issue of disputed fact such

  as whether the force used was excessive might defeat a motion for summary



  8 The municipal defendants’ Statement of Undisputed Facts (“SUF”) describes Ms.
  Phoenix striking Det. Esten in the face, then striking Det. Dyer in the face, then
  striking Det. Dyer a second time in the face causing him to fall into the fire alarm.
  (ECF No. 44-2 ¶ 7.) Ms. Phoenix did not respond to the SUF and because she has
  failed to expressly deny the allegations, they are deemed admitted. R.I. Local Rule
  56(a)(3). Ms. Phoenix does stress that she did not hit anyone until after she was
  grabbed and restrained, but nonetheless, she acknowledges that she “attempted to
  protect herself by delivering a closed-hand strike.” (ECF No. 54 at2.) While Ms.
  Phoenix urges the Court not to rule on summary judgment until she is able to conduct
  more discovery, her desire for a fuller factual picture revolves around the events
  preceding the physical struggle, the events following it, and the relationship between
  the municipality and the private providers. Who if anyone she struck is already
  within Ms. Phoenix’ knowledge and could have been denied if it were in contention.
                                                9
Case 1:20-cv-00152-MSM-PAS Document 59 Filed 09/15/21 Page 10 of 10 PageID #: 677




  judgment. But the question here is not “was the plaintiff guilty of assault,” it is

  simply, “was there probable cause to support a charge of assault?” And excessive

  force is a matter of affirmative defense. Nothing cited by the plaintiff supports the

  proposition that a police officer, when faced with clear probable cause of an offense

  must consider whether there is countervailing evidence of an affirmative defense that

  might cause acquittal at trial.

     D. Conclusion

        For the reasons expressed, the Court GRANTS the motions of the municipal

  defendants, the City of Providence, Day One, and Deb Westgate-Silva, for summary

  judgment with respect to all counts (ECF Nos. 44, 51), and DENIES the motions of

  the plaintiff to deny or defer ruling on summary judgment. (ECF No. 50, 55).

  IT IS SO ORDERED:



  ___________________________________
  Mary S. McElroy,
  United States District Judge


  September 15, 2021




                                              10
